Name: Commission Regulation (EU) NoÃ 379/2010 of 4Ã May 2010 amending Annexes I, II and III to Council Regulation (EEC) NoÃ 3030/93 on common rules for imports of certain textile products from third countries
 Type: Regulation
 Subject Matter: leather and textile industries;  international trade;  trade policy;  cooperation policy
 Date Published: nan

 5.5.2010 EN Official Journal of the European Union L 112/1 COMMISSION REGULATION (EU) No 379/2010 of 4 May 2010 amending Annexes I, II and III to Council Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries (1), and in particular Article 19 thereof, Whereas: (1) The common rules for imports of certain textile products from third countries should be updated to take account of a number of recent developments. (2) The bilateral agreement between the European Community and the Republic of Uzbekistan on trade in textile products expired on 31 December 2004. In order to include the textile and clothing sector within the scope of the Partnership and Cooperation Agreement, the system of monitoring in place should be abolished. (3) Regulation (EEC) No 3030/93 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee set up by Article 17 of Regulation (EEC) No 3030/93, HAS ADOPTED THIS REGULATION: Article 1 Annexes I, II and III to Regulation (EEC) No 3030/93 are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply with effect from 5 May 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 May 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 275, 8.11.1993, p. 1. ANNEX Annexes I, II and III to Regulation (EEC) No 3030/93 are amended as follows: 1. Footnote number 1 in Annex I is replaced by the following: (1) NB: Covers only categories 1 to 114, with the exception of Russian Federation and Serbia, for which categories 1 to 161 are covered.; 2. Annex II is replaced by the following: ANNEX II EXPORTING COUNTRIES REFERRED TO IN ARTICLE 1 Russia Serbia; 3. Annex III is amended as follows: (a) Article 28(6) is replaced by the following: 6. This number shall be composed of the following elements:  two letters identifying the exporting country as follows:  = Serbia = RS,  two letters identifying the intended Member State of destination, or group of such Member States, as follows:  = AT = Austria  = BG = Bulgaria  = BL = Benelux  = CY = Cyprus  = CZ = Czech Republic  = DE = Federal Republic of Germany  = DK = Denmark  = EE = Estonia  = GR = Greece  = ES = Spain  = FI = Finland  = FR = France  = GB = United Kingdom  = HU = Hungary  = IE = Ireland  = IT = Italy  = LT = Lithuania  = LV = Latvia  = MT = Malta  = PL = Poland  = PT = Portugal  = RO = Romania  = SE = Sweden  = SI = Slovenia  = SK = Slovakia,  a one-digit number identifying the quota year or the year under which exports were recorded, in the case of products listed in table A of this Annex, corresponding to the last figure in the year in question, e.g. 9  for 2009 and 0  for 2010,  a two-digit number identifying the issuing office in the exporting country,  a five-digit number running consecutively from 00001 to 99999 allocated to the specific Member State of destination.; (b) Table A will be replaced by: Table has been deleted.